Citation Nr: 1623875	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-13 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome with lumbosacral strain with spondylolisthesis to include whether the reduction of the 10 percent rating to a noncompensable rating, effective March 1, 2008 was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to September 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that reduced the disability rating for lumbosacral strain from 10 percent to 0 percent, effective March 1, 2008.


FINDING OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the RO reinstated the 10 percent rating for intervertebral disc syndrome with lumbosacral strain with spondylolisthesis.

2.  On February 23, 2016, the Board received notification from the Veteran that she wanted to withdraw her appeal for a higher rating for intervertebral disc syndrome with lumbosacral strain with spondylolisthesis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In July 2014, prior to the promulgation of a decision in the appeal, the RO reinstated the 10 percent rating for intervertebral disc syndrome with lumbosacral strain with spondylolisthesis.  Then, in a statement received by VA in February 2016, the Veteran stated that she wanted to withdraw her appeal for a higher rating.  Accordingly, the Veteran has withdrawn this appeal (that part which had not been granted) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


